
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.2


Stock Option Agreement
SLM Corporation Incentive Plan
Incentive, Price-Vested Options, with Replacement—2004


A.Option Grant.    Stock Options (the "Options") for a total of
«Total_Option_Granted» shares of Common Stock, par value $.20, of SLM
Corporation (the "Corporation") are hereby granted, to «FIRST_NAME» «LAST_NAME»
(the "Optionee"), subject in all respects to the terms and provisions of the SLM
Corporation Incentive Plan (the "Plan"), which is incorporated herein by
reference, and this Stock Option Agreement (the "Agreement").

B.Option Price.    The purchase price per share is «option price» dollars
(the"Option Price").

C.Grant Date.    The date of grant of these Options is «grant date» (the "Grant
Date").

D.Vesting; Exercisability.    The Options are not vested as of the Grant Date.
All Options vest upon the earlier of: (1) the Corporation's Common Stock price
reaching a closing price equal to or greater than «premium vesting price» per
share for five days, but no sooner than one year from the Grant Date; (2) eight
years from the Grant Date; or (3) Optionee's death, Disability or Involuntary
Termination, unless the Options are terminated earlier in accordance with the
provisions of the Plan or this Agreement.

•Upon termination of employment for any reason, other than death, Disability or
Involuntary Termination, any unvested Options will not vest and will be
canceled.

•Upon termination of employment for Misconduct, any Options, vested or unvested,
are forfeited.

•Upon termination for death or Disability, vested Options are exercisable until
the earlier of: (1) the Expiration Date; or (2) one year from the date of
termination.

•Upon termination for all reasons except death or Disability, vested Options are
exercisable until the earlier of: (1) the Expiration Date; or (2) three months
from the date of termination.

E.Expiration.    These Options expire ten years from the Grant Date (the
"Expiration Date"), subject to the provisions of the Plan and this Agreement,
which may provide for earlier expiration in certain instances, including
Optionee's termination of employment.

F.Incentive Stock Options.    These Options are intended to be incentive stock
options ("ISOs") under Section 422 of the Internal Revenue Code of 1986, as
amended, to the extent permitted. There is currently a $100,000 statutory annual
limitation for ISOs. The annual limitation is calculated based on the Option
Price multiplied by the number of shares first becoming exercisable in any one
calendar year. The Plan Administrator will notify you after vesting of the grant
as to which options qualify for Non-Qualified Stock Options (NQSO) and ISO tax
treatment. The annual ISO limitation is inclusive of any future ISO grants.


When you exercise Options, you must specify whether you are exercising them for
ISO shares or NQSO shares.

G.Disqualifying Disposition.    When exercising the ISO portion of a grant and
receiving ISO shares, the Optionee agrees to notify the Corporation of a
"disqualifying disposition". A disqualifying disposition occurs if the Optionee
disposes of ISO shares before the expiration of the necessary holding period,
which is two years after the Grant Date or one year after the Option is
exercised, whichever is later. A cashless exercise through a broker may create a
disqualifying disposition if ISO shares are used to pay for the cost of the
options. The Corporation is under no obligation to

1

--------------------------------------------------------------------------------



acknowledge or register a transfer of shares upon a disqualifying disposition
unless and until the Optionee satisfies any tax obligation arising therefrom.


The one-year holding period for ISO shares described above begins on the date
the Corporation accepts the Optionee's notice of exercise and payment of the
Option Price, even though the Optionee's interest in the stock may have been
delayed under the Options until stock certificates are delivered or shares are
received electronically into the Optionee's brokerage account.


Upon a disqualifying disposition, the Corporation will calculate and inform the
Optionee of the tax liability due the Corporation. The Optionee agrees to send
immediately available funds (check) to the Corporation within three days of
notification in the amount required for such taxes, as determined by the
Corporation. Alternatively, by exercising the Options, the Optionee agrees that
the Corporation may at its option withhold such tax amount from any amount
otherwise payable to the Optionee. In the event the Corporation is not notified
of a disqualifying disposition by a terminated employee, the Optionee agrees to
pay the Corporation any tax penalty and interest resulting from such
non-notification.

H.Replacement Options.    Upon exercise of these Options, Optionee shall receive
replacement options, subject to the terms and conditions of the Corporation's
replacement option program, for the same number of shares of stock as are used
to pay the Option Price upon exercise of these Options if such shares of SLM
Common Stock have been owned by the Optionee for at least six months at the time
of such exercise.

I.Non-Transferable; Binding Effect.    These Options may not be transferred
except as provided for in the Plan, and may be exercised during the lifetime of
the Optionee only by him or her. The terms of these Options shall be binding
upon the executors, administrators, heirs, and successors of the Optionee.

J.Exercise; Payment of Option Price; Taxes.    These Options shall be exercised
only in accordance with the terms of the Plan and this Agreement. Each exercise
shall be for no fewer than fifty (50) shares, other than an exercise for all
remaining Option shares. Upon exercise of all or part of these Options, the
Optionee shall pay the Option Price to the Corporation only in the following
manner: either (i) by cash or certified or cashier's check, (ii) by arrangement
with a broker where payment is made pursuant to an irrevocable direction to the
broker to sell sufficient Option shares and pay the entire Option Price to the
Corporation in cash, or (iii) by delivery of shares of Common Stock of the
Corporation that have been owned by Optionee for at least six months. The value
of any such shares delivered as payment of the Option Price shall be such
shares' fair market value as indicated by the price per share of the
Corporation's common stock at the time of exercise. In addition, as a condition
to the issuance of shares of Common Stock of the Corporation pursuant to these
Options, the Optionee agrees to remit to the Corporation at the time of any
exercise of these Options any taxes required to be withheld by the Corporation
under federal, state, or local law as a result of the exercise of these Options
or as a result of disposing of ISO shares before the expiration of the necessary
holding period (disqualifying disposition).

K.Vesting Upon Change In Control.    Notwithstanding anything to the contrary in
this Agreement, any of the Options which have not otherwise become exercisable
shall become immediately exercisable upon a Change in Control of the
Corporation. For purposes of this paragraph, the term "Change in Control" means
an occurrence of any of the following events: (a) an acquisition (other than
directly from the Corporation) of any voting securities of the Corporation (the
"Voting Securities") by any "person or group" (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) other than an employee benefit
plan of the Corporation, immediately after which such person or group has
"beneficial ownership" (within the meaning of Rule 13d-3 under the Exchange Act)
of more than fifty percent (50%) of the combined voting power of the
Corporation's then outstanding Voting Securities; (b) approval by the
stockholders of (i) a merger, consolidation or

2

--------------------------------------------------------------------------------



reorganization involving the Corporation, unless the Corporation resulting from
such merger, consolidation or reorganization (the "Surviving Corporation") shall
adopt or assume the Plan and this Option and either (A) the stockholders of the
Corporation immediately before such merger, consolidation or reorganization own,
directly or indirectly immediately following such merger, consolidation, or
reorganization, at least seventy-five percent (75%) of the combined voting power
of the Surviving Corporation in substantially the same proportion as their
ownership immediately before such merger, consolidation or reorganization, or
(B) at least a majority of the members of the Board of Directors of the
Surviving Corporation were directors of the Corporation immediately prior to the
execution of the agreement providing for such merger, consolidation or
reorganization, or (ii) a complete liquidation or dissolution of the
Corporation; or (c) such other events as the Committee or the Board from time to
time may specify.


In the event that, as a result of the Options becoming exercisable in connection
with a Change in Control, any state, local or federal taxing authority imposes
any taxes on the Optionee that would not be imposed but for the occurrence of a
Change in Control, including any excise tax under Section 4999 of the Internal
Revenue Code and any successor or comparable provision, then the Corporation
(including any successor to the Corporation) shall pay to the Optionee at the
time any such tax becomes payable an amount equal to the amount of any such tax
imposed on the Optionee (the amount of any such payment, the "Parachute Tax
Reimbursement"). In addition, the Corporation (including any successor to the
Corporation) shall "gross up" such Parachute Tax Reimbursement by paying to the
Optionee at the time any such tax becomes payable an additional amount equal to
the aggregate amount of any additional taxes (whether income taxes, excise
taxes, special taxes, employment taxes or otherwise) that are payable by the
Optionee as a result of the Parachute Tax Reimbursement being payable to the
Optionee and/or as a result of the additional amounts payable to the Optionee
pursuant to this sentence, such that after payment of such additional taxes the
Optionee shall have been paid on an after-tax basis an amount equal to the
Parachute Tax Reimbursement.

L.Board Interpretation.    The Optionee hereby agrees to accept as binding,
conclusive, and final all decisions and interpretations of the Board of
Directors of the Corporation and, where applicable, the Compensation and
Personnel Committee of the Board of Directors (the "Committee") concerning any
questions arising under this Agreement or the Plan.

M.Amendments for Accounting Charges:    The Committee reserves the right to
unilaterally amend this Agreement to reflect any changes in applicable law or
financial accounting standards.

N.Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of Delaware, without giving effect to principles of
conflicts of law.

O.Notices.    All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if
personally delivered, telefaxed or telecopied to, or, if mailed, when received
by, the other party at the following addresses:


If to the Corporation to:



Director, Stock Plans
Sallie Mae
12061 Bluemont Way
Reston, VA 20190
Fax: (703) 984-5170


If to the Optionee, to (i) the last address maintained in the Corporation's
Human Resources files for the Optionee or (ii) the Optionee's mail delivery code
or place of work at the Corporation.

3

--------------------------------------------------------------------------------



P.Miscellaneous.    In the event that any provision of this Agreement is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of this Agreement shall not be affected except to the
extent necessary to reform or delete such illegal, invalid or unenforceable
provision. The headings in this Agreement are solely for convenience of
reference, and shall not constitute a part of this Agreement, nor shall they
affect its meaning, construction or effect. The Optionee shall cooperate and
take such actions as may be reasonably requested by the Corporation in order to
carry out the provisions and purposes of the Agreement. The Optionee is
responsible for complying with all laws applicable to Optionee, including
federal and state securities reporting laws.


The Optionee hereby accepts these Options subject to all the terms and
provisions set forth herein and in the Plan.


    SLM CORPORATION
 
 
By:
«Insert Signature»

--------------------------------------------------------------------------------

Albert L. Lord,
Vice Chairman and Chief Executive Officer

    OPTIONEE:    
 
 
Signature:


--------------------------------------------------------------------------------


      Name: «FIRST_NAME» «LAST_NAME»  
 
 
Date signed:


--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------


Copies of the Plan Document and Prospectus are available on the Sallie Mae Stock
Options Intranet site located at
http://salliemaecentral.com/legal/esop/plandocs.htm. Paper copies of these
documents can be obtained by contacting the Plan Administrator by sending an
email to stock.options@slma.com, or to request by fax to (703) 984-5170.

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------





QuickLinks


Stock Option Agreement SLM Corporation Incentive Plan Incentive, Price-Vested
Options, with Replacement—2004
